Citation Nr: 0307583	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  99-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain. 

2.  Entitlement to service connection for a deviated nasal 
septum. 

3.  Entitlement to service connection for gastroenteritis. 

4.  Entitlement to service connection for otitis media. 

5.  Entitlement to service connection for Scheuermann's 
disease. 

6.  Entitlement to service connection for a disorder 
manifested by muscular/neurological problems of the hands and 
legs. 

7.  Entitlement to service connection for a disorder 
manifested by pain in the wrist, ankles and joints. 

8.  Entitlement to a higher (compensable) initial evaluation 
for status post removal of a cyst of the middle finger of the 
left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
January 1987.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico Regional 
Office (RO) which denied the veteran entitlement to service 
connection for residuals of a right ankle sprain, a deviated 
nasal septum, gastroenteritis, otitis media, a 
muscular/neurological problem of the hands and legs, 
Scheuermann's disease, a disorder manifested by wrist, ankle 
and joint pain.  This determination granted the veteran 
service connection for postoperative residuals of a left 
hand, middle finger cyst and rated this disorder as 
noncompensably disabling.

In November 2002, the Board, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002) undertook further development 
of the issues on appeal.  That development has been 
completed.  The veteran and his representative have been 
notified of the evidence obtained as required by 38 C.F.R. 
§ 20.903 (2002) and the veteran's representative has 
supplemented the record on appeal with additional argument.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and all identified evidence necessary 
for disposition of the appeal has been obtained.

2.  The evidence does not establish that the veteran 
currently has a right ankle disorder causally or 
etiologically related to service; in-service pathology 
resolved without chronic residual disability.

3.  The evidence does not establish that a deviated nasal 
septum was manifested during service and a current disorder 
is not shown to be causally or etiologically related to 
service.

4.  The evidence does not establish the veteran currently has 
gastroenteritis causally or etiologically related to service; 
in-service pathology resolved without chronic residual 
disability.

5.  The evidence does not establish that the veteran 
currently has otitis media causally or etiologically related 
to service; in-service pathology resolved without chronic 
residual disability.

6.  Scheuermann's disease was not manifested during service 
and is not shown to be causally or etiologically related to 
service.

7.  The evidence does not establish that a disorder 
manifested by muscular/neurological problems of the hands and 
legs was present in-service or is currently demonstrated.

8.  The evidence does not establish that a disorder 
manifested by wrist, ankle, or joint pain was present in-
service or is currently demonstrated.

9.  The veteran's service-connected postoperative residuals 
of a cyst of the middle finger of the left hand is not 
manifested by functional restrictions of the finger or pain 
and tenderness on examination.


CONCLUSIONS OF LAW

1.  Chronic residuals of a right ankle sprain or not incurred 
in our aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A deviated nasal septum was not incurred in our 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Chronic gastroenteritis was not incurred in our 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  Chronic otitis media was not incurred in our aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  Scheuermann's disease was not incurred in our aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.  A disorder manifested by muscular/neurological problems 
of the hands and feet was not incurred in our aggravated by 
service.  38 U.S.C.A. §§ 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

7.  A disorder manifested by pain in the wrist, ankles and 
joints was not incurred in our aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

8.  The schedular criteria for an increased (compensable) 
evaluation for status post removal of a cyst of the middle 
finger of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Codes 7804, 7805 (prior to and as of 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. §§ 5103 A., 5107(a); 38 
C.F.R. §§ 3.102, 3.159(c)(d) (2002).

The new law and regulations also included new notification 
provisions.  Specifically, they require VA to notify the 
claimant and a claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated July 1998 and a July 1999 
statement of the case.  These documents provide notice of the 
laws and governing regulations, the evidence needed to 
support claims for the benefit sought and the reasons for the 
determination made regarding the veteran's claims.  Further, 
the veteran was provided correspondence from the RO in 
February 1997 which informed him of the information and 
evidence needed to support his claims and also informed him 
of the records VA had requested.  Additionally, he was 
informed by the Board in correspondence dated in January 2002 
of the development the Board was undertaking to substantiate 
his claims and of the information and evidence required from 
him in order for the Board to retrieve additional pertinent 
medical records.  Furthermore, the record discloses that VA 
had also met its duty to assist the veteran in obtaining 
evidence that is necessary to substantiate his claims.  The 
veteran's service medical records and post service treatment 
records, both private and VA, have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both his duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk or prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

Factual Background

A review of the veteran's service medical records show that 
the veteran presented to a service department treatment 
facility in May 1983 and was diagnosed with acute 
gastroenteritis.  When seen the following day the veteran 
noted that he still felt nauseated with reflux into his 
throat.  Physical examination shows that the veteran had 
active bowel sounds, and no organomegaly, no masses and no 
areas of tenderness, resolved gastroenteritis was the 
diagnostic impression.  In July 1983, the veteran was 
evaluated and treated for left ear otitis media.  This 
condition was noted to be resolving with treatment.  In April 
1984 the veteran presented with complaints referable to his 
right foot and ankle.  The veteran reported falling on ice 
and inverting his right ankle.  On physical examination, 
swelling and tenderness were noted.  There was pain on range 
of motion with inversion and eversion.  X-rays were negative 
for fracture or avulsion.  Grade II sprain was the diagnostic 
assessment.  In July 1983 the veteran was also seen for 
complaints of numbness in his right hand, there were no 
pertinent clinical findings.  In October 1984 he was again 
evaluated and treated for acute gastroenteritis, he was also 
treated for gastroenteritis in July 1985.  In March 1986 the 
veteran was evaluated for a mass noted on the volar aspect of 
the proximal long finger of his left hand.  Ganglion cyst was 
the diagnostic impression.  His examining physician opined 
that it would be well to excise the cyst due to the pain and 
pressure as well as the size of the mass.  He noted that the 
veteran desired this procedure and that it would be 
scheduled.  The veteran underwent an excision of a ganglion 
cyst, second finger of the left hand, in late March 1986.  In 
August 1986 the veteran complained of problems with his ear 
and was found to have right ear cerumen impacted.  Cerumen 
involving the right ear was also evaluated and treated in 
October 1986.  The veteran at that time was diagnostically 
assessed as having otitis externa in the right ear.  On the 
veteran's medical examination for service separation in 
November 1986, a clinical evaluation of the veteran's nose, 
ears, abdomen and viscera, spine and other musculoskeletal 
system, as well as his neurologic system found no 
abnormalities.  Similarly negative clinical findings were 
noted on a medical examination provided to the veteran in 
October 1990 while serving with the Air Force Reserves.

The veteran presented to a private medical facility in 
December 1991 with complaints of chronic otitis media, a 
recent history of right ear pain, and right ear ringing.  The 
diagnoses rendered on this occasion are illegible.

In a statement dated in February 1993, Mario Lucchinetti, 
M.D., reported that the veteran has a nasal obstruction, 
which makes for difficulty breathing.

In a statement dated in February 1993, Thomas J. Szwed, D.O., 
reported that a physical examination of the veteran 
demonstrated an increased dorsal kyphosis and a mild 
lumbodorsal scoliosis.  He also reported that x-ray 
examination had revealed levoscoliosis of the upper spine.  
Dr. Szwed stated that the veteran apparently has had 
intermittent complaints of pain in the past.  He added in a 
March 1996 addendum to this statement that the veteran's 
physical findings are a permanent condition.  Received with 
this statement was a medical text extract, which identified 
Scheuermann's disease as a synonym for kyphosis and described 
its symptoms, and signs.  It also reported that the etiology 
of this disorder was unknown but that it was a growth 
disorder associated with families with autosomal dominant 
inheritance.

A VA outpatient treatment record, dated in May 1996, records 
the veteran's complaints of decreased grip in his hands, 
right knee laxity, and deviated septum.  Following physical 
examination, significant for nasal congestion, chronic 
sinusitis was diagnosed.  VA x-rays of the veteran's cervical 
and thoracic spine in June 1996 were interpreted to reveal 
minimal osteophytes of C5-6 and marginal osteophytes of the 
thoracic spine.

On a VA general medical examination in December 1997, the 
veteran identified his complaints as a sprained ankle, a cyst 
of the left hand, gastroenteritis, otitis media, respiratory 
problems, muscular/neurological problems with his legs, 
residuals of spinal disease, kyphosis, scoliosis, and 
problems with his wrist, ankles and joints.  On physical 
examination, the veteran was noted to have posture, slightly 
kyphotic.  His gait was normal.  On skin examination, one 
well-healed small scar was noted over the palmar area of the 
left middle finger in the area of the metacarpophalangeal 
joint.  Examination of the veteran's ears revealed the 
tympanic membranes to be pearl gray in color, bilaterally.  
The external canals were free of cerumen.  On examination of 
the nose, sinus, mouth and throat, the veteran's turbinates 
were noted to be injected bilaterally.  On inspection of the 
nose, it appeared that the septum was deviated towards the 
left.  There were no surgical scars noted on examination of 
the abdomen and no hepatosplenomegaly.  There was also no 
epigastric tenderness on physical examination.  The thoracic 
spine revealed, on inspection, a slight kyphosis.  The lumbar 
spine revealed no pathologic disorder.  Musculature was good.  
On neurological examination the tendon reflexes, to include 
the biceps, triceps, Achilles' tendon and patellar tendon 
reflexes were 4-plus/4 bilaterally.  The examiner noted that 
bilateral wrist x-rays obtained in December 1997 were 
negative and that bilateral ankle x-rays obtained that same 
date had revealed post-traumatic changes present involving 
the right ankle.  The left ankle was normal.

The veteran's private physician, Vittal T. Pai, in a 
statement dated in December 1997, reported that an ear, nose 
and throat examination in October 1997 found the veteran to 
have a deviated nasal septum and additional findings 
suggestive of allergic rhinitis.

As noted above, a rating decision in July 1998 granted the 
veteran service connection for status post removal of cyst, 
middle finger, left hand, and rated this disorder as 
noncompensably disabling, effective from February 17, 1997, 
under Diagnostic Code 7805 of VA's schedule for rating 
disabilities (rating schedule).

At a personal hearing in January 2002, before the undersigned 
member of the Board, the veteran testified that he had a 
deviated nasal septum in service, which he attributed to 
rigorous training as a security policeman in 1983.  He said 
that he was not medically diagnosed with having a deviated 
septum until he was out of service.  He also described injury 
to his right ankle, as a result of slipping on ice in 
service, and the treatment provided to him for an ankle 
sprain.  The veteran attributed his gastroenteritis to the 
problem with his deviated nasal septum and stated that a 
nurse had told him that this was the case.  He also testified 
that he had a long history in service from 1983 to 1987 of 
gastric upset and gastroenteritis.  He stated that he takes 
over-the-counter medications for his stomach complaints.  The 
veteran further testified that he has constant ear infections 
and related a history of ear infections in service.  The 
veteran also testified of problems with his grip strength in 
his hands and also problems with his leg giving way sometimes 
and causing him to collapse.  The veteran also testified as 
to problems with his back and related clinical findings 
subsequent to service referable to his back.  The veteran 
also described problems with his wrist, ankle and joints at 
said that physicians informed him that he has degenerative 
joint disease.  The veteran attributed functional loss to his 
service-connected the left hand, middle finger, as a result 
of his service-connected disability of the middle finger, 
left hand.

On file is a photograph of the veteran, reportedly taken in 
the spring of 1986, which the veteran contends shows a bend 
in his nose which he maintains represents a deviated nasal 
septum.

Chronic sinusitis, degenerative joint disease of the knee, 
and atypical chest pain were recorded as diagnostic 
assessment on a VA outpatient treatment record in April 1983.

On a VA examination in January 2003, the veteran's VA 
examiner noted that he had reviewed the veteran's C-file.  It 
was noted on physical examination that an inspection of the 
ears showed cerumen impaction in the right external auditory 
canal.  The left external auditory canal and tympanic 
membrane were normal.  Inspection of the left middle finger 
show the presence of a 1-centimeter fine scar over the volar 
aspect of the proximal phalanx approximately 4-millimeters 
above the metacarpophalangeal joint crease.  The area of the 
scar was approximately 20 square millimeters.  The scar was 
well healed and not tender.  Range of motion of the 
metacarpophalangeal joint of the left middle finger was 
flexion 0 to 82 degrees with terminal pain on extension to 
0 degrees.  Inspection of the nose showed mild septal 
deviation and bilateral mucosal edema with purulent 
discharge.  The veteran's nasal obstruction was estimated at 
60 percent on the left and 30 percent on the right.  

On a VA joint examination in January 2003, it was noted that 
the veteran presented with multiple complaints related to his 
back and lower extremities.  It was also noted the veteran 
stated that he slipped and injured his right ankle while on 
active duty but it was noted by the examiner that in stating 
that it is his left ankle the veteran actually reported that 
he is not sure which ankle it is but that he has snapping and 
crackling in the involved ankle.  Examination of the 
veteran's thoracolumbar spine demonstrated no clinical 
deformity.  The veteran's patellar reflexes were 5/5 and 
Achilles' reflexes were 1/5, bilaterally, and symmetrical.  
There was no sensory loss noted.  Examination of the ankles 
showed full range of motion with mild crepitus on the left.  
X-rays of the thoracolumbar spine did not show any rotatory 
scoliosis or kyphosis although there was facet joint 
arthritis at the L5-S1 level.  Chronic back pain secondary to 
increased physical activity during his service career and 
mild post-traumatic arthritis of the ankle, and well-healed 
surgical scars over the left hand with several tendon sheath 
ganglions were removed during active duty were the pertinent 
diagnoses.

The veteran also underwent a neurological disorder 
examination, which was indicated by his examiner to reveal no 
abnormal neurological disorders.

Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulted in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, what all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still have such 
condition.  Such evidence must be medical unless it relates 
to the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet.App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A.  Service connection for a right ankle sprain, 
gastroenteritis, and otitis media.

The veteran's service medical records reveal that he was 
evaluated and treated in service for a right ankle sprain, 
gastroenteritis and otitis media.  He was in fact 
hospitalized on at least three occasions for gastroenteritis 
between May 1993 and July 1985.  Furthermore, he was 
hospitalized at least on one occasion in July 1983 for otitis 
media.  However, the fact that the veteran was treated in 
service for these disorders is insufficient for a grant of 
service connection in light of the fact that the veteran's 
separation examination from service in November 1986 as well 
as his most recent VA examination in January 2003 show no 
current pertinent disabilities involving the right ankle 
and/or findings or diagnosis referable to gastroenteritis and 
otitis media.  Here we note that on examination in January 
2003 the veteran was found to have post-traumatic arthritis 
of the ankle but clinical findings clearly indicate that 
diagnosis was referable to the veteran's left ankle.  In any 
event, despite the veteran's contentions to the contrary, we 
find that the isolated episode of a right ankle sprain in 
service as well as the episodes of gastroenteritis and otitis 
media therein were acute and transitory events which resolved 
with treatment prior to the veteran service discharge.

It is pointed out that the veteran's statements (including 
testimony) to the effect that he has a right ankle disorder, 
gastroenteritis and otitis media attributable to service 
without any supporting medical evidence is insufficient to 
establish a necessary nexus between the veteran's claimed 
disabilities and his service.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

B.  Service connection for a disorder manifested by 
muscular/neurological problems of the hands/feet and/or a 
disorder manifested by pain in the wrist, ankles and joints.

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See e.g., Warmhoff v. Brown, 
8 Vet.App. 517 (1996)(it is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992)("Congress specifically limits entitlement for service-
connected disease or injury to cases were such instances have 
resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.")

In Hickson v. West, 12 Vet.App. 247 (1997), the United States 
Court of Appeals for Veterans Claims (Court) concluded that 
in order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau, 2 Vet.App. at 143; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of disease or injury; and medical evidence of 
a nexus between the claimed inservice disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995) Aff'd, 78 F. 3d 604 (Fed. Cir. 
1996)(table); [see also Heuer v. Brown, 7 Vet.App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson, 12 Vet.App. at 253.

In this case the veteran does not have a currently diagnosed 
disorder manifested by muscular/neurological problems of the 
hands and legs nor does he have a currently diagnosed 
disorder manifested by pain in the wrist, ankles and joints.  
When examined by VA in December 1997 and most recently on a 
joint examination in January 2003 the veteran's complaints of 
pain referable to his joints and neurological conditions were 
noted but there were no clinically related findings or 
diagnosis.  The veteran's complaints of pain alone without a 
diagnosis or identifiable underlying malady or condition does 
not in itself demonstrate a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999).  Thus, absent a confirmed diagnosis 
of an identifiable disability, the veteran's complaints of 
pain alone without connection to an underlying condition and 
a medical nexus to service are insufficient to warrant a 
grant of service connection.

C.  Service connection for a deviated septum and 
Scheuermann's disease.

With respect to these disorders, the Board could find no 
evidence demonstrating that the veteran had a deviated nasal 
septum and Scheuermann's disease during service.  There is no 
mention of either disorder in his chronological service 
medical records or on his November 1986 medical examination 
for service separation.  On this examination, no pertinent 
abnormalities were noted on clinical evaluation of the 
veteran's nose and spine.  The first clinical indication that 
the veteran had these disorders was in 1993, many years after 
service and too remote in time therefrom to support the claim 
that it is service related absent competent medical opinion 
to that effect

Here we observe that there is no medical evidence to suggest 
that the veteran's current deviated nasal septum and/or his 
current back disorder are anyway related to service.  As 
these conditions were noted many years after service and 
competent evidence relating these disorders to service is not 
presented the Board concludes that service connection for 
deviated nasal septum and Scheuermann's disease is not 
warranted.

With respect to the claims for service connection the Board 
must emphasize that it has no doubt about the veteran's good-
faith in bringing these claims.  The Board is confident that 
the veteran is personally convinced that he has current 
disabilities related to service as noted.  Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and simply overwhelming against the 
claims.  In such circumstances, the benefit of the doubt 
doctrine is not for application.

D.  A higher (compensable) evaluation for postoperative scar 
residuals of a left middle finger cyst.

Disability evaluations are determined by comparing symptoms 
the veteran is experiencing with criteria set forth in the 
VA's rating schedule, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, a lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1992).  Where 
entitlement to compensation already has been established and 
the appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition, such as the case here.  At the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).

The veteran's service-connected scar of the left middle 
finger is currently evaluated as noncompensable pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7805.  The Board notes the 
VA has recently amended the rating criteria contemplating the 
skin to ensure that it uses current medical terminology and 
unambiguous criteria.  These revisions became effective 
August 30, 2002.  See 67 Fed. Reg. 49590, July 31, 2002.  
When the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, after reviewing the evidence, the Board must 
conclude that the new version of the regulation does not 
effectively change the rating criteria applicable to the 
veteran's scar.  Prior to August 30, 2002, 38 C.F.R. Part 4, 
Diagnostic Code 7805, contemplated scars, other, and provided 
that they were to be rated on limitation of function of the 
part affected.  The revised criteria effective August 30, 
2002, Diagnostic Code 7805 also provides that scars, other, 
are to be rated on limitation of function of affected part.  
Thus, the criteria under which the veteran's service-
connected disability is evaluated were essentially unaffected 
by the VA revisions.  Additionally, the Board recognizes that 
Diagnostic Code 7804 also contemplates superficial scars.  
Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a 10 percent evaluation was warranted for scars, superficial, 
tender and painful on objective demonstration.  Effective 
August 30, 2002, Diagnostic Code 7804 provides that a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  Again, the Board finds no 
substantial difference between the old and new versions of 
Code 7804 as such would apply to the disability demonstrated 
in this case.

The January 2003 VA examination report demonstrates that the 
veteran reported complaints of aches and pain in the 
metacarpophalangeal joint of the left middle finger.  
Physical examination showed a 1-centimeter, fine, scar over 
the volar aspect of the proximal phalanx.  The area of the 
scar was approximately 20-square millimeters.  The examiner 
noted that the scar was well healed and not tender.  Although 
pain was noted at the extreme flexion that was no significant 
limitation of function of the left middle finger.

As the medical evidence demonstrates, no limitation of 
function of the left middle finger as a result of the scar, 
the Board is compelled to conclude that a compensable 
evaluation in pursuant to Diagnostic Code 7805 is not 
warranted.  Moreover, as the scar was not found to be painful 
and tender on examination there is no basis for assignment 
for a compensable rating under Diagnostic Code 7805.

Thus, because the medical evidence does not demonstrate any 
limitation of function of the left middle finger due to the 
service-connected postoperative residual scarring of the left 
middle finger or pain and tenderness on examination, the 
Board is compelled to conclude that the criteria for a 
compensable evaluation have not been met.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a deviated nasal septum is denied.

Service connection for gastroenteritis is denied.

Service connection for otitis media is denied.

Service connection for Scheuermann's disease is denied.

Service connection for a disorder manifested by 
muscular/neurological problems of the hands and legs is 
denied.

Service connection for a disorder manifested by pain in the 
wrist, ankles and joints is denied.

A higher (compensable) initial evaluation for status post 
removal of a cyst of the middle finger of the left hand is 
denied.



                     
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

